Filed 2/28/22 P. v. Campbell CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B315192

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. A328464-01)
         v.

KENNETH L. CAMPBELL,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, David Fields, Judge. Affirmed.
     Kenneth L. Campbell, in pro. per.; and Jeffrey S. Kross,
under appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance by Plaintiff and Respondent.
                  ________________________
      Kenneth L. Campbell appeals from a postjudgment order
denying his motion to vacate his 1977 conviction for first degree
robbery pursuant to Penal Code section 1473.7, subdivision (a)(2).
No arguable issues were identified by Campbell’s appointed
appellate counsel after his review of the record. We also have
identified no arguable issues after our own independent review of
the record and analysis of the contentions presented by Campbell
in a supplemental brief. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Campbell was convicted in 1977 following a jury trial of
first degree robbery (Pen. Code, § 211). The jury found Campbell
was sane at the time of the offense.
       On June 4, 2021 Campbell, representing himself, filed a
motion to vacate his robbery conviction pursuant to Penal Code
section 1473.7, subdivision (a)(2), based on newly discovered
evidence of actual innocence.1 In his motion papers Campbell
contended he lacked the requisite intent to commit the crime and
the incident had been “an Academy Award Winning
Performance.” The superior court summarily denied the motion.
After stating that Campbell had been convicted of both first
degree robbery and assault with a deadly weapon, the court
ruled, “Defendant Campbell’s intent and sanity were determined
by the jury in 1977, and the Court of Appeal upheld defendant
Campbell’s convictions. In the instant motion Defendant

1       Penal Code section 1473.7, subdivision (a), provides in part,
“A person who is no longer in criminal custody may file a motion
to vacate a conviction or sentence for any of the following reasons:
[¶] . . . [¶] (2) Newly discovered evidence of actual innocence
exists that requires vacation of the conviction or sentence as a
matter of law or in the interests of justice.”



                                 2
Campbell presents no ‘newly discovered evidence of actual
innocence’ as required by Penal Code Section 1473.7(a)(2).”
      Campbell filed a timely notice of appeal.
                         DISCUSSION
       In accord with the procedures described in People v. Cole
(2020) 52 Cal.App.5th 1023, review granted October 14, 2020,
S264278, we appointed counsel to represent Campbell on appeal.
After reviewing the record, appointed counsel filed a brief raising
no issues. Appointed counsel advised Campbell on January 6,
2022 that he could personally submit any contentions or issues he
wanted the court to consider.
       On February 9, 2022 we received a three-page typewritten
supplemental letter brief from Campbell. Nowhere in his letter
does Campbell point to any new evidence establishing his
innocence of the robbery at issue in his motion to vacate under
Penal Code section 1473.7, subdivision (a)(2). To the contrary,
Campbell admits he committed the crime “as a vehicle to
straighten out the law and promote justice [and] to prove that
robbery is a felony and not a traffic offense.”
       The principal thrust of Campbell’s letter is his apparent
conviction for aggravated assault. Campbell asserts he was
unaware of that conviction “prior to superior court order denying
motion to vacate robbery conviction.” He identifies six “arguable
issues” all relating to the assault, including whether brandishing
a firearm in a rude and threatening manner constitutes assault
and whether he was denied the effective assistance of counsel in
connection with the charge of assault. If Campbell was, in fact,
convicted of assault in violation of Penal Code section 245,
subdivision (a), in 1977, and he now wishes to challenge that




                                 3
conviction, he must first file an appropriate motion or petition in
the superior court.
       Because no cognizable legal issues have been raised by
Campbell’s appellate counsel or by Campbell or identified in our
independent review of the record, the order denying the
postjudgment motions is affirmed. (See People v. Cole, supra,
52 Cal.App.5th at pp. 1039-1040, review granted; see also People
v. Serrano (2012) 211 Cal.App.4th 496, 503; see generally People
v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979)
25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The postjudgment order is affirmed.




                                           PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                 4